DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Applicants' response and amendments to the claims, filed 07/27/2021, are acknowledged and entered.  
Claim 3 has been cancelled.  Claims 9-11 have been newly added.
Claims 1-2 and 4-11 are pending and under examination.

Response to Arguments
Any previous rejections and/or objections to claim 3 are withdrawn as being moot in light of Applicant’s cancellation of the claim.
Applicants' arguments, filed 07/27/2021, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 07/27/2021.  The Examiner has considered the references cited therein to the extent that each is a proper citation.  Please see the attached USPTO Form 1449.

Claim Rejections - 35 USC § 112 – 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

"The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent.  A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).

Claims 4-6 and 9-11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 4-6 and 9-11 are indefinite as being both incomplete, by their dependence on a cancelled claim (i.e. Claim 3); and for lack of antecedent basis for their limitations  (“…the organic molecule…” and “…the mammal…”) which are not present in cancelled base Claim 3. See MPEP § 608.01(n)(V) and 2173.05(e).
Amending Claims 4-6 to refer to a claim which recites the organic molecule and the mammal, or deleting the claims, would obviate the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a) as being anticipated by NAKAMURA ET AL. (Immunologic Research, December 2005, vol. 33, no. 3, pages 213-221).
et al. teach orally administering 8 g/1 g mouse body weight of a CCR3 chemokine receptor antagonist (GW782415X) to mice. See FIG 1A; FIG 2; page 216, paragraph bridging left and right columns.
As Nakamura et al. teach orally administering a CCR3 inhibitor small organic molecule (GW782415X) to a mammal (mice), Nakamura et al. anticipates the instant claims.  As the Examiner does not have experimental facilities and Applicants do not disclose or describe any particular amounts administered to mammals of any CCR3 inhibitor small organic molecule, the burden is placed on Applicant to provide factual evidence that oral administration of 8 g/1 g mouse body weight as taught in Nakamura et al. is not a “CCR3-inhibitory effective amount”.

Response to Arguments
	Applicants argue:

    PNG
    media_image1.png
    116
    683
    media_image1.png
    Greyscale

	In response, the Examiner respectfully submits that the limitation “wherein ocular angiogenesis is inhibited in the mammal” is an intended result that will naturally and inherently occur in a subject administered the CCR3 inhibitor taught in Nakamura et al.  The claims do not recite or require that the mammal administered the CCR3 inhibitor have any disease, disorder, or condition and in fact do not require ocular angiogenesis is actually present in the mammal.  By definition, “inhibit” means to slow down or prevent something, in this case, ocular angiogenesis.  Accordingly, the broadest reasonable interpretation of the claimed “inhibiting ocular angiogenesis in a mammal” and “wherein ocular angiogenesis is inhibited in the mammal” is that ocular angiogenesis is slowed or prevented in the mammal.  It is this preventing embodiment of the claims that is anticipated by Nakamura et al.


Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a) as being anticipated by DUNCIA ET AL. (US 2004/0082790 A1; Published Apr. 29, 2004).
Duncia et al. teach piperidine amides as modulators of chemokine receptor activity, specifically as modulators of CCR3.  See Abstract; [0001]; [0019].
Duncia et al. teach a method for treating inflammatory diseases and allergic disorders comprising administering to a host in need of such treatment a therapeutically effective amount of at least one of the compounds of the present invention or a pharmaceutically acceptable salt or prodrug form thereof. See [0021].
Duncia et al. teach an instant compound which inhibits one or more functions of a mammalian chemokine receptor (e.g., a human chemokine receptor) may be administered to inhibit (i.e., reduce or prevent) inflammation or infectious disease. As a result, one or more inflammatory process, such as leukocyte emigration, adhesion, chemotaxis, exocytosis (e.g., of enzymes, histamine) or inflammatory mediator release, is inhibited. For example, eosinophilic infiltration to inflammatory sites (e.g., in asthma or allergic rhinitis) can be inhibited according to the present method. In particular, the compound of the following examples has activity in blocking the migration of cells expressing the CCR-3 receptor using the appropriate chemokines in the aforementioned assays. See [0511].
Diseases or conditions of human or other species which can be treated with inhibitors of chemokine receptor function, include, but are not limited to inflammatory or allergic diseases and conditions. See [0514].
The compounds of this invention can be administered in such oral dosage forms as tablets, capsules (each of which includes sustained release or timed release formulations), pills, powders, granules, elixirs, tinctures, suspensions, syrups, and emulsions. They may also be administered in intravenous (bolus or infusion), intraperitoneal, subcutaneous, or intramuscular form. See [0519].
Duncia et al. expressly claim:

    PNG
    media_image2.png
    55
    288
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    55
    291
    media_image3.png
    Greyscale

See Claims 14 and 17.
	As Duncia et al. teach administering CCR3 inhibitor small organic molecules to patients in amounts effective to inhibit CCR3, Duncia et al. anticipates the instant claims.

Response to Arguments
	Applicants argue:

    PNG
    media_image4.png
    118
    688
    media_image4.png
    Greyscale

	In response, the Examiner respectfully submits that the limitation “wherein ocular angiogenesis is inhibited in the mammal” is an intended result that will naturally and inherently occur in a subject administered the CCR3 inhibitor taught in Duncia et al.  The claims do not recite or require that the mammal administered the CCR3 inhibitor have any disease, disorder, or condition and in fact do not require ocular angiogenesis is actually present in the mammal.  By definition, “inhibit” means to slow down or prevent something, in this case, ocular angiogenesis.  Accordingly, the broadest reasonable interpretation of the claimed “inhibiting ocular angiogenesis in a mammal” and “wherein ocular angiogenesis is inhibited in the mammal” is that ocular angiogenesis is slowed or prevented in the mammal.  It is this preventing embodiment of the claims that is anticipated by Duncia et al.


Claims 1-2 and 7-8 are rejected under 35 U.S.C. 102(a) as being anticipated by BAXTER ET AL. (USP No. 6,566,376; Issued May 20, 2003).
	 Baxter et al. teach a method of treating a disease or pathological condition treatable by inhibition of CCR1 and/or CCR3 chemokine receptor activity, said method comprising administering to a person in need thereof an inhibition-effective amount of a compound of formula (I), or a pharmaceutically acceptable salt or solvate thereof, as claimed in any one of claims 1 to 5.  See Claim 10.
	As per Claim 2, administration of an inhibition-effective amount of a compound of formula (I) to “a person” will naturally and inherently result in exposure of choroidal endothelial cells to the compound as the compound will be present in the blood stream, e.g., by oral or intravenous administration as claimed.
	As per Claims 7-8, the compounds taught in Baxter et al. have molecular weights less than 1000 and/or less than 500.
Response to Arguments
	Applicants argue:

    PNG
    media_image5.png
    121
    686
    media_image5.png
    Greyscale

	In response, the Examiner respectfully submits that the limitation “wherein ocular angiogenesis is inhibited in the mammal” is an intended result that will naturally and inherently occur in a subject administered the CCR3 inhibitor taught in Baxter et al.  The claims do not recite or require that the mammal administered the CCR3 inhibitor have any disease, disorder, or condition and in fact do not require ocular angiogenesis is actually present in the mammal.  By definition, “inhibit” means to slow down or prevent something, in this case, ocular angiogenesis.  Accordingly, the broadest reasonable interpretation of the claimed “inhibiting ocular angiogenesis in a mammal” and “wherein ocular angiogenesis is inhibited in the mammal” is that ocular angiogenesis is slowed or prevented in the mammal.  It is this preventing embodiment of the claims that is anticipated by Baxter et al.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
If applicants should amend the claims, a complete and responsive reply will clearly identify where support can be found in the disclosure for each amendment. Applicants should point to the page and line numbers of the application corresponding to each amendment, and provide any statements that might help to identify support for the claimed invention (e.g., if the amendment is not supported in ipsis verbis, clarification on the record may be helpful). Should applicants present new claims, applicants should clearly identify where support can be found in the disclosure
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038.  The examiner can normally be reached on Monday-Friday, 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Anderson/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
UNITED STATES PATENT AND TRADEMARK OFFICE
400 Dulany Street
Alexandria, VA 22314-5774
Tel. No.: (571) 272-9038